 

Exhibit 10.3

 

ANNEX P

 

SECURED PROMISSORY NOTE

 

$600,000.00   Round Rock, Texas

April 14, 2020

 

AYRO, Inc., a Delaware corporation (the “Maker”), for value received, hereby
promises to pay to Dr. Luis Duarte, an individual (“Payee”) at 1930 Valley View,
San Angelo, Texas 76904, the aggregate principal sum of Six Hundred Thousand and
No/100 Dollars ($600,000.00) (the “Initial Principal Amount”), or so much as is
actually advanced by Payee to Maker, and to pay interest thereon as to any such
sums as are advanced from Payee to Maker from the date advanced as provided in
this Secured Promissory Note (this “Note”).

 

1. Initial Term. All outstanding principal and all accrued and unpaid interest
hereunder shall be due and payable on or before the earlier of (a) the date that
is ninety (90) days following the date of issuance of this Note, or (b) the date
that is three (3) business days following the closing of a contemplated reverse
merger transaction involving Maker and Drop Car, Inc. (such earlier date, the
“Maturity Date”), unless such Maturity Date is accelerated in accordance with
the terms of this Note.

 

2. Funding. Maker agrees to fund the loan evidenced by this Note on the
following schedule: One Hundred Thousand Dollars ($100,000.00) on or before
April 14, 2020 (the “Initial Installment”); Two Hundred Thousand Dollars
($200,000.00) on or before April 17, 2020 and Three Hundred Thousand Dollars
($300,000.00) on or before April 28, 2020 (collectively, the “Subsequent
Installments”). Maker agrees that from and after Maker’s execution of this Note
and acceptance of the Initial Installment from Payee, and as a condition of
Payee’s agreement to advance the loan contemplated herein to Maker, Payee will
have a binding and enforceable obligation to timely advance to Maker the
Subsequent Installments, and upon timely funding such Subsequent Installments to
receive the shares of Maker’s Common Stock contemplated in Section 4.
Notwithstanding the foregoing, Payee shall not be deemed to have breached the
obligation to timely fund the Subsequent Installments so long as Payee funds
such Subsequent Installments within five (5) days of the respective dates
indicated above.

 

3. Interest. Interest will accrue on the outstanding principal at Fifteen
Percent (15%) per annum, simple interest from the date of funding until repaid.

 

4. Equity. In connection with the Maker’s issuance of this Note and Payee’s
funding and Guarantor’s personal guaranty of the loan evidenced hereby, Maker
shall, upon Payee’s funding in full of the Initial Principal Amount, grant to
each of Payee and Guarantor a number of shares of Maker’s Common Stock (“Common
Shares”) equal to the number of issuable shares as calculated below (the
“Issuable Shares”). Maker’s Common Stock has par value $0.001 per share and is
subject to the rights and restrictions identified in the Company’s Certificate
of Incorporation. It is contemplated that Maker’s successor will have
approximately 55,012,444 shares of Common Stock outstanding upon the closing of
the Merger. Payee and Guarantor are aware of the terms of the pending merger
between Maker and DropCar. The number of Issuable Shares to be issued to each of
Payee and Guarantor will be equal to two percent (2%) of the aggregate issued
and outstanding shares of Maker and DropCar immediately post-merger (the
“Post-Merger Outstanding Shares”). For avoidance of doubt, the Issuable Shares,
when issued to each of Payee and Guarantor, will in aggregate represent four
percent (4%) of the Post-Merger Outstanding Shares. Such Issuable Shares are
anticipated to consist of approximately 1,014,614 Common Shares issuable to each
of Payee and Guarantor, for a total of 2,029,228 Common Shares expected to be
issued by Maker, multiplied by the merger exchange ratio (currently 1.0844
resulting in 1,100,248 each and 2,200,496 total shares of the combined
companies, respectively) and, subject to adjustment for the actual number of
Post-Merger Outstanding Shares. The number of Common Shares to be issued
hereunder as the Issuable Shares will further be adjusted as reasonably required
for stock splits, reverse splits and other equity adjustments that similarly
affect the Company’s Common Shares. Payee understands that the common stock
shares issued under this agreement are subject to the standard lockup period of
twelve (12) months following completion of the pending merger and Payee hereby
agrees to execute the Maker’s standard “Lockup Agreement”.

 

 

  

 

5. Payments. All outstanding principal and accrued and unpaid interest
thereunder shall be due and payable in full at the Maturity Date. All payments
hereunder shall be applied: (A) first, to accrued and unpaid interest, if any;
(B) second, to the payment of the outstanding principal amount of this Note; and
(C) third, to payment of any of Payee’s expenses arising out of this Note. All
payments of principal, interest, and other amounts due hereunder shall be made
by Maker in lawful money of the United States of America in immediately
available funds at the principal place of business of Payee or at such other
place designated by Payee from time to time in writing to Maker. Notwithstanding
anything contained herein to the contrary, payments shall be made when due under
this Note. In the event Maker fails to make any payment due hereunder on or
before the applicable due date, Maker will issue to each of Payee and Guarantor
shares of Maker’s Common Stock in the amount of Five Thousand (5,000) shares per
day for each day by which such payment is late. This share issuance requirement
will continue until such late payment is made in full by Maker.

 

6. Prepayment. This Note may be prepaid, in whole or in part, by Maker at any
time or from time to time, without penalty or premium and without advance notice
to Payee, provided, however, that (i) Maker shall pay all then-accrued interest
in connection with any such prepayment, and (ii) Maker acknowledges that the
Payee and Guarantor will have fully earned the Issuable Shares upon Payee’s
timely funding of the Initial Principal Amount, such that prepayment of this
Note shall have no effect on Payee’s and Guarantor’s ownership of the Issuable
Shares.

 

7. Collateral; Personal Guaranty. The Note is to be secured by a subordinated
lien security interest in all assets of the Maker (the “Collateral”), which lien
will be subordinate to all liens of record against Maker as of the date of this
Note and will be granted via a Security Agreement of even date herewith (the
“Security Agreement”) executed by Maker as Grantor in favor of Payee as Secured
Party. The Note is additionally to be secured by a personal guaranty of even
date herewith in favor of Maker (such guaranty, the “Personal Guaranty”) issued
by Mark Adams (“Guarantor”), and guarantying 50% of the obligations owed by
Maker to Payee and other sums as described in the Personal Guaranty, up to a
maximum obligation of Guarantor to Maker of $300,000 in aggregate. Maker and
Payee each by execution of this Note acknowledge and agree that as consideration
for Guarantor’s execution and delivery to Payee of the Personal Guaranty,
Guarantor will receive the Issuable Shares to be issued to Guarantor as
described in Section 4.

 

 

  

 

8. Events of Default.

 

a. Any of the events specified in this Section 8 shall constitute a default by
Maker hereunder (each, an “Event of Default”):

 

i. Failure to Pay. Default in the payment of the principal or unpaid accrued
interest of this Note within ten (10) business days of the due date thereof
(whether at the Maturity Date, upon acceleration, or otherwise);

 

ii. Breach of Covenants. Any material breach by Maker of any representation,
warranty, condition, agreement, or covenant in this Note, or the Security
Agreement, including but not limited to Maker’s failure to timely issue an
original executed stock certificate representing the Issuable Shares, which
breach is not cured within ten (10) business days following the date on which
Payee has provided written notice to Maker of the occurrence thereof;

 

iii. Change of Control. Any transaction or series of transactions, the
consummation of which results in a change of Control of Maker (as defined below)
of all or substantially all of its business, including, but not limited to: (A)
the transfer of all or substantially all of Maker’s assets other than to one or
more affiliates of Maker with the prior consent of Payee, or (B) a transfer of
Maker’s equity or a reorganization or a merger or consolidation of Maker, in
each such case in this subsection (B) with an unaffiliated third party (each, an
“Unauthorized Transferee”), in a single transaction or a series of transactions
which results in an Unauthorized Transferee owning 50% or more of the voting and
equity rights of Maker (or the merged or consolidated entity) immediately
following such transfer, reorganization, merger or consolidation or series of
transactions, except, in each case, with the prior written consent of Payee,
which may not be unreasonably withheld, delayed, or denied. As used herein,
“Control of Maker” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of Maker,
whether through the ownership of equity, by contract or otherwise. For purposes
of this Section 8, change of control of Maker does not include the contemplated
reverse merger transaction currently under evaluation; or

 

iv. Bankruptcy; Etc. Maker (A) makes an assignment for the benefit of creditors,
(B) consents to or seeks the appointment of a custodian, receiver, trustee or
other similar official for itself or for all or a substantial part of its
assets, (C) suffers the appointment of an official as described in (B), and such
person is not removed within sixty (60) days after the appointment, or (D)
proceedings are commenced against Maker under any bankruptcy, reorganization,
liquidation, or similar laws of any jurisdiction, and they remain undismissed
for sixty (60) days after commencement;

 

 

  

 

v. Judgments. One or more judgments or decrees shall be entered against Maker
and all of such judgments or decree shall not have been vacated, discharged, or
stayed or bonded pending appeal within thirty (30) calendar days from the entry
thereof.

 

b. Upon and during the continuance of an Event of Default (but only subsequent
to the expiration of any applicable cure period), Payee may, at its option,
exercise any one or more of the following remedies, by notice in writing to
Maker:

 

i. Declare the total unpaid principal balance of this Note, together with all
accrued and unpaid interest thereon, immediately due and payable; or

 

ii. Exercise any other right or remedy available to Payee under the Security
Agreement, or at law or in equity.

 

c. Payee’s remedies under this Note shall be cumulative and concurrent and may
be pursued singly, successively, or together against Maker, and Payee may resort
to every other right or remedy available at law or in equity, or acts in a court
of law to obtain an interim remedy, such as but not limited to, injunctive
relief, writ of possession or appointment of receiver or additional or
supplementary remedies, all without first exhausting the rights and remedies
contained herein, all in Payee’s sole discretion. Failure of Payee, for a period
of time or on more than one occasion, to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same at any time
during the continued existence of the Event of Default or in the event of any
subsequent Event of Default. Payee shall not by any omission or act be deemed to
waive any of its rights or remedies hereunder unless such waiver be in writing
and signed by Payee, and then only to the extent specifically set forth therein.
A waiver in connection with one event shall not be construed as continuing or as
a bar to or waiver of any right or remedy in connection with a subsequent event.

 

d. Maker hereby waives presentment and demand for payment, notices of nonpayment
and of dishonor, protest of dishonor, and notice of protest.

 

9. Assignment. The rights and obligations of Maker and Payee in this Note shall
be binding upon and benefit the successors and permitted assigns and transferees
of such parties. This Note is not assignable by any party unless the other party
consents to such assignment, the consent for which assignment or transfer may be
withheld, delayed or denied by the relevant party in its sole and absolute
discretion.

 

10. Loss, Destruction, Mutilation. Upon receipt by Maker of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this Note,
and (in the case of loss, theft or destruction) of reasonably satisfactory
indemnification, and (in the case of mutilation) upon surrender and cancellation
of this Note, Maker will execute and deliver a new Note, which shall constitute
an additional contractual obligation on the part of Maker. The issuance and
delivery of such new Note shall render this Note null and void.

 

 

  

 

11. Amendment. Any provision of this Note may be amended or modified only upon
the written consent of Maker and Payee.

 

12. Waiver. Any provision of this Note may be waived only upon the written
consent of the waiving party.

 

13. Severability. The parties hereto intend and believe that each provision in
this Note comports with all applicable law. However, if any provision of this
Note is found by a court of law to be in violation of any applicable law, and if
such court should declare such provision of this Note to be unlawful, void or
unenforceable as written, then it is the intent of Maker that such provisions
shall be given full force and effect to the fullest possible extent that it is
legal, valid and enforceable, that the remainder of this Note shall be construed
as if such unlawful, void or unenforceable provision were not contained therein,
and that the rights, obligations and interests of Maker and Payee under the
remainder of this Note shall continue in full force and effect.

 

14. Notices. Except as specifically provided otherwise herein, any and all
notices or other communications required or permitted by this Note or by law to
be delivered to, served on, or given to any party hereto by any other party to
this Note shall be in writing and shall be deemed properly delivered, given, or
served when personally delivered to the party to whom it is directed, or in lieu
of personal service, when deposited in the United States mail, first-class
postage prepaid, certified mail, return receipt requested, at the hereafter
indicated addresses for notice. Any party may change his, her, or its address
for the purposes of this Section 14 by giving written notice of the change to
all other parties in the manner provided in this Paragraph. The parties’
addresses for notice hereunder shall be as set forth on the first page of this
Note for Payee, or on the execution page hereof for Maker, or as subsequently
provided by a party by notice delivered in accordance with this Section 14.

 

15. Governing Law. The validity, construction and interpretation of this Note
shall be governed by the laws of the State of Texas. The parties hereto
irrevocably agree that all actions or proceedings in any way, manner or respect,
arising out of or from or related to this Note shall be litigated only in courts
having situs in Round Rock, Williamson County, Texas. Each party hereby consents
and submits to personal jurisdiction in Round Rock, Williamson County, Texas and
waives any right such party may have to transfer the venue of any such action or
proceeding.

 

 

   



 

16. Waiver of Jury Trial. MAKER WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (I) UNDER THIS NOTE, THE SECURITY
AGREEMENT, OR ANY OTHER INSTRUMENT, DOCUMENT, AMENDMENT, OR AGREEMENT WHICH MAY
BE DELIVERED IN THE FUTURE IN CONNECTION WITH THIS NOTE; OR (II) ARISING FROM
THE TRANSACTIONS CONTEMPLATED BY THIS NOTE, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. MAKER AND PAYEE
IRREVOCABLY AGREE THAT ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT
ARISING OUT OF OR FROM OR RELATED TO THIS NOTE SHALL BE LITIGATED ONLY IN COURTS
HAVING SITUS WITHIN THE CITY OF ROUND ROCK, STATE OF TEXAS. MAKER AND PAYEE
HEREBY CONSENT AND SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY LOCAL, STATE OR
FEDERAL COURT LOCATED WITHIN SAID CITY AND STATE. EACH OF MAKER AND PAYEE HEREBY
WAIVE ANY RIGHT THEY MAY HAVE TO TRANSFER OR CHANGE VENUE OF ANY SUCH ACTION OR
PROCEEDING.

 

17. Attorneys’ Fees. In the event any suit or action is brought by Payee or
Maker under this Note to enforce any of its terms, or in any appeal therefrom,
it is agreed that the prevailing party shall be entitled to recover its
reasonable attorneys’ fees from the non-prevailing party.

 

18. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.

 

19. Counterparts; Integration; Effectiveness. This Note, the Security Agreement,
and any amendments, waivers, consents, or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but all taken together
shall constitute a single contract. This Note and the Security Agreement
constitute the entire contract between the parties hereto with respect to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, with respect thereto. Delivery of an executed counterpart of a
signature page to this Note by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Note or the Security Agreement, as applicable.

 

[EXECUTION PAGE FOLLOWS]

 

 

  

 

IN WITNESS WHEREOF, Maker has caused this Note to be issued as of the date set
forth above.

 

  MAKER:       AYRO, Inc.   a Delaware corporation         By: /s/ Rod
Keller            Name: Rod Keller   Title: CEO         Address:    

900 E. Old Settlers Blvd.

Suite 100

  Round Rock, TX 78664         Agreed to:         PAYEE:           /s/ Dr. Luis
Duarte   Dr. Luis Duarte

 



[EXECUTION PAGE TO

SECURED PROMISSORY NOTE]

 

 

  

 

SECURITY AGREEMENT

 

This Security Agreement (this “Agreement”) is made as of April 9, 2020, by and
between AYRO, Inc., a Delaware corporation (the “Grantor”) with a notice address
of 900 E. Old Settlers Blvd., Suite 100, Round Rock, TX 78664, in favor of Dr.
Luis Duarte, an individual resident of the State of Texas with a principal
address of 1930 Valley View, San Angelo, Texas 76904 (the “Secured Party”).

 

RECITALS

 

The Grantor is party to a certain Secured Promissory Note between Grantor as
Maker and Secured Party as Payee in the original principal amount of $600,000 of
even date herewith (the “Secured Note”), issued by Grantor in connection with a
loan of $600,000 from Secured Party to Grantor to be funded as set forth in the
Secured Note. The parties intend that the Grantor’s obligations under the
Secured Note be secured by a security interest in all of the assets of the
Grantor, which lien will be subordinate to liens of record as of the date of
this Agreement.

 

AGREEMENT

 

In consideration of the benefits bestowed upon Grantor as a result of the
aforementioned loan transaction documented by the Secured Note and for other
good and valuable consideration, the Grantor hereby agrees with the Secured
Party as follows:

 

Grant of Security Interest. To secure the Grantor’s full and timely performance
of all of Grantor’s obligations and liabilities to the Secured Party pursuant to
the Secured Note (the “Obligations”), the Grantor hereby grants to the Secured
Party a continuing security interest (the “Security Interest”) in and to the
Grantor’s property described on Schedule 1 attached to this Agreement (the
“Collateral”).

 

Notwithstanding the foregoing, such grant of a security interest shall not
extend to, and the term “Collateral” shall not include, any of the Collateral,
which are now or hereafter held by the Grantor to the extent that (i) the same
are not assignable or capable of being encumbered as a matter of law or under
the terms of any agreement applicable thereto (except to the extent that such
restriction does not impair the creation of a security interest under the
Uniform Commercial Code, as amended (the “Code”), without the consent of the
other applicable party thereto and (ii) such consent has not been obtained;
provided, however, that such grant of a security interest shall extend to, and
the term “Collateral” shall include (A) any and all proceeds of the foregoing to
the extent that the assignment or encumbering of such proceeds is not so
restricted and (B) upon any other applicable party’s consent being obtained with
respect to any of the foregoing that is otherwise excluded, thereafter the same
as well as any and all proceeds thereof that might have theretofore been
excluded from such grant of a security interest shall be included within the
term “Collateral.” For purposes of this Agreement “Event of Default” shall mean,
at the discretion of Secured Party, any event of default by the Grantor under or
in connection with the Secured Note.

 

Remedies. If an Event of Default has occurred and is continuing, the Secured
Party may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement relating to the
Obligations, all rights and remedies of a secured party under the Code. Without
limiting the foregoing, the Secured Party, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law) to or upon the Grantor or any other person (all of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances collect, receive, appropriate and realize upon any or all of
the Collateral, and/or may sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver any or all of the Collateral (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of a Secured
Party or elsewhere upon such terms and conditions as the Secured Party may deem
advisable, for cash or on credit or for future delivery without assumption of
any credit risk. The Secured Party shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase all or any part of the Collateral so sold, free of any
right or equity of redemption in the Grantor, which right or equity is hereby
waived or released. The Secured Party shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable expenses incurred therein or in connection with the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Party under this Agreement (including,
without limitation, reasonable attorneys’ fees and expenses) to the payment in
whole or in part of the Obligations, in such order as the Secured Party may
elect, and only after such application and after the payment by the Secured
Party of any other amount required by any provision of law, need the Secured
Party account for the surplus, if any, to the Grantor. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale or other disposition.

 

 

  

 

Powers Coupled with an Interest. All authorizations and agencies contained in
this Agreement with respect to the Collateral are irrevocable and powers coupled
with an interest.

 

No Waiver and Cumulative Remedies. No failure to exercise, nor any delay in
exercising, on the part of the parties, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by a
party of any right or remedy under this Agreement on any one occasion shall not
be construed as a bar to any right or remedy, which such party would otherwise
have on any subsequent occasion. The rights and remedies provided in this
Agreement are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

 

5. Perfection of Security Interest and Further Assurances.

 

(a) The Grantor shall, from time to time, as may be required by the Secured
Party with respect to all Collateral, take all actions as may be requested by
the Secured Party to perfect the security interest of the Secured Party in the
Collateral, including, without limitation, with respect to all Collateral over
which control may be obtained within the meaning of sections 8-106, 9-104,
9-105, 9-106 and 9-107 of the UCC, section 201 of the federal Electronic
Signatures in Global and National Commerce Act and, as the case may be, section
16 of the Uniform Electronic Transactions Act, as applicable, the Grantor shall
immediately take all actions as may be requested from time to time by the
Secured Party so that control of such Collateral is obtained and at all times
held by the Secured Party. All of the foregoing shall be at the sole cost and
expense of the Grantor.

 

(b) The Grantor hereby irrevocably authorizes the Secured Party at any time and
from time to time to file in any relevant jurisdiction any financing statements
and amendments thereto that contain the information required by Article 9 of the
UCC of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including any financing or continuation
statements or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by the Grantor
hereunder, without the signature of the Grantor where permitted by law,
including the filing of a financing statement describing the Collateral as all
assets now owned or hereafter acquired by the Grantor, or words of similar
effect. The Grantor agrees to provide all information required by the Secured
Party pursuant to this Section promptly to the Secured Party upon request.

 

(c) The Grantor hereby further authorizes the Secured Party to file with the
United States Patent and Trademark Office and the United States Copyright Office
(and any successor office and any similar office in any state of the United
States or in any other country) this Agreement and other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by the Grantor hereunder, without the signature of the
Grantor where permitted by law.

 

 

  

 

(d) If the Grantor shall at any time hold or acquire any certificated
securities, promissory notes, tangible chattel paper, negotiable documents or
warehouse receipts relating to the Collateral, the Grantor shall endorse, assign
and deliver the same to the Secured Party, accompanied by such instruments of
transfer or assignment duly executed in blank as the Secured Party may from time
to time specify.

 

(e) If any Collateral is at any time in the possession of a bailee, the Grantor
shall promptly notify the Secured Party thereof and, at the Secured Party’s
request and option, shall promptly obtain an acknowledgment from the bailee, in
form and substance satisfactory to the Secured Party, that the bailee holds such
Collateral for the benefit of the Secured Party and the bailee agrees to comply,
without further consent of the Grantor, at any time with instructions of the
Secured Party as to such Collateral.

 

(f) The Grantor agrees that at any time and from time to time, at the expense of
the Grantor, the Grantor will promptly execute and deliver all further
instruments and documents, obtain such agreements from third parties, and take
all further action, that may be necessary or desirable, or that the Secured
Party may reasonably request, in order to perfect and protect any security
interest granted hereby or to enable the Secured Party to exercise and enforce
its rights and remedies hereunder or under any other agreement with respect to
any Collateral.

 

(g) The Grantor agrees that until it has fully satisfied all obligations to
Secured Party in his capacity as Maker under the Note, Grantor will not incur
secured debt or grant any other liens on the Collateral, other than liens
arising by operation of law, without obtaining Secured Party’s prior written
consent thereto.

 

Miscellaneous.

 

Amendments and Waivers. Any term of this Agreement may be amended with the
written consent of the Grantor and of Secured Party. Any amendment or waiver
effected in accordance with this Section 6(a) shall be binding upon the parties
and their respective successors and assigns.

 

Transfer; Successors and Assigns. The terms and conditions of this Agreement
shall be binding upon the Grantor and its successors and assigns and inure to
the benefit of the Secured Party and its successors and assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

Governing Law. This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Texas.

 

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

 

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

Notices. All notices or other communications required or permitted to be given
pursuant hereto shall be given via certified mail, return receipt requested, and
directed to the parties at their respective addresses as provided in the initial
paragraph herein (or at such other notice address as a party may subsequently
provide the other party hereto via such method of notice).

 

Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

Entire Agreement. This Agreement and the documents referred to herein constitute
the entire agreement between the parties hereto pertaining to the subject matter
hereof, and any and all other written or oral agreements existing between the
parties hereto concerning such subject matter are expressly canceled.

 

[Signatures Follow]

 

 

  

 

The Grantor has executed this Security Agreement as of the date first written
above.

 

  GRANTOR:       AYRO, Inc.   a Delaware corporation       By: /s/ Rod Keller  
Name: Rod Keller   Title: CEO         Address for Notice:   900 E. Old Settlers
Blvd.,   Suite 100,   Round Rock, TX 78664

 

[Secured Party Signature Page Follows]

 

 

  

 

The undersigned Secured Party has executed this Security Agreement as of the
date first written above.

 

  SECURED PARTY:       /s/ Dr. Luis Duarte   Dr. Luis Duarte

 

 

  

 

SCHEDULE 1

 

Collateral

 

The Collateral shall consist of all right, title, interest, claims and demands
of Grantor (sometimes referred to herein as the “Company”) in and to the
following:

 

(a) all equipment (including all “Equipment” as such term is defined in Section
9-102(a)(33) of the Code), machinery, vehicles, fixtures, improvements,
supplies, furniture, and other fixed assets, all as now owned or hereafter
acquired by the Company or in which the Company has or hereafter acquires any
interest, and any items substituted therefor as replacements and any additions
or accessions thereto (all of the property described in this clause (a) being
hereinafter collectively referred to as “Equipment”);

 

(b) all goods (including all “Goods” as defined in Section 9-102(a)(44) of the
Code) and all inventory (including all “Inventory” as defined in Section
9-102(a)(48) of the Code) of the Company, now owned or hereafter acquired by the
Company or in which the Company has or hereafter acquires any interest,
including but not limited to, raw materials, scrap inventory, work in process,
products, packaging materials, finished goods, documents of title, chattel paper
and other instruments covering the same and all substitutions therefor and
additions thereto (all of the property described in this clause (b) being
hereinafter collectively referred to as “Inventory”);

 

(c) all present and future accounts in which the Company has or hereafter
acquires any interest (including all “Accounts” as defined in Section
9-102(a)(2) of the Code), contract rights (including all rights to receive
payments and other rights under all equipment and other leasing contracts) and
rights to payment and rights or accounts receivable evidencing or representing
indebtedness due or to become due the Company on account of goods sold or leased
or services rendered, claims and instruments (including tax refunds, royalties
and all other rights to the payment of money of every nature and description),
including but not limited to, any such right evidenced by chattel paper (whether
in tangible, electronic or other form), and all liens, securities, guaranties,
remedies, security interests and privileges pertaining thereto (all of the
property described in this clause (c) being hereinafter collectively referred to
as “Accounts”);

 

 

  

 

(d) all investment property now owned or hereafter acquired by the Company
(including all “Investment Property” as defined in Section 9-102(a)(49) of the
Code), including, without limitation, all securities (certificated and
uncertificated), securities accounts, securities entitlements, commodity
contracts and commodity accounts, and all dividends and distributions paid or
payable thereon;

 

(e) all general intangibles now owned or hereafter acquired by the Company or in
which the Company has or hereafter acquires any interest (including all “General
Intangibles” as defined in Section 9-102(a)(42) of the Code), including but not
limited to, payment intangibles (including all “Payment Intangibles” as defined
in Section 9-102(a)(61) of the Code), choses in action and causes of action and
all licenses and permits (to the extent the collateral assignment of such
licenses and permits is not prohibited by applicable law), registrations,
franchises, corporate or other business records, systems, designs, software,
manuals, procedures, drawings, goodwill, logos, indicia, business identifiers,
inventions, processes, production methods, proprietary information, know-how and
trade-secrets of the Company, and all Intellectual Property, trade-names,
copyrights, patents, trademarks (including service marks) and copyright, patent
and trademark applications, all continuations thereof in whole or in part, and
contract rights (including but not limited to all rights to receive payments and
other rights under all equipment and other leasing contracts, instruments and
documents owned or used by the Company, and any goodwill relating thereto);

 

(f) all other personal property owned by the Company or in which the Company has
or hereafter acquires any interest, wherever located, and of whatever kind or
nature, tangible or intangible;

 

(g) all moneys, cash, chattel paper (including all “Chattel Paper” as defined in
Section 9-102(a)(11) of the Code), checks, notes, bills of exchange, documents
of title, money orders, negotiable instruments, commercial paper, and other
securities, letters of credit (including all “Letter-of-Credit Rights” as
defined in Section 9-102(a)(51) of the Code), supporting obligations (including
all “Supporting Obligations” as defined in Section 9-102(a)(77) of the Code),
instruments (including all “Instruments” as defined in Section 9-102(a)(47) of
the Code), documents (including all “Documents” as defined in Section
9-102(a)(30) of the Code) and deposit accounts (including all “Deposit Accounts”
as defined in Section 9-102(a)(29) of the Code), deposits and credits from time
to time whether or not in the possession of or under the control of the Secured
Party;

 

(h) all commercial tort claims (as defined in Section 9-102(a)(13) of the Code);

 

(i) all books and records relating to any of the foregoing assets or property;
and

 

(j) any consideration received or receivable when all or any part of the
property referred to in clauses (a) through (i) above is sold, transferred,
exchanged, leased, collected or otherwise disposed of, or any value received or
receivable as a consequence of possession thereof, including but not limited to,
all products, proceeds (including all “Proceeds” as defined in Section
9-102(a)(64) of the Code), cash, negotiable instruments and other instruments
for the payment of money, chattel paper, security agreements or other documents,
insurance proceeds, condemnation awards or proceeds of other proceeds now or
hereafter owned by the Company or in which the Company has an interest.

 

 

  

 

PERSONAL GUARANTY

 

This Personal Guaranty is made as of April 11, 2020, by Mark Adams, an
individual resident of the State of Texas (the “Guarantor”), and Dr. Luis Duarte
(the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to, and subject to certain terms and conditions contained in
that certain promissory note of even date herewith in the original principal
amount of $600,000 (the “Note”) by and between the Lender and AYRO, Inc., a
Delaware corporation (“Borrower”), as the same may be amended, renewed, restated
or extended from time to time, the Lender has made a loan to the Borrower in an
aggregate principal amount of Six Hundred Thousand Dollars ($600,000), such loan
being evidenced by the Note; and

 

WHEREAS, the Guarantor is a co-founder, director and principal shareholder of
the Borrower, and the Guarantor has a substantial interest in the Borrower; and

 

WHEREAS, the Lender would not enter into the aforesaid loan transaction with the
Borrower unless, among other matters, all of the obligations of the Borrower
under the Note as hereinafter provided, including, without limitation, the
punctual payment of both principal and interest to be paid, are personally
guaranteed by the Guarantor, to the extent provided herein;

 

NOW, THEREFORE, the Guarantor hereby covenants and agrees as follows:

 

1. This Personal Guaranty shall become effective upon the execution hereof.

 

2. The Guarantor, as primary obligor and not merely as surety, hereby
absolutely, unconditionally and irrevocably, guarantees to the Lender: (i) the
due and punctual payment in full (and not merely the collectability) of the
principal of the Note, and the interest thereon, in each case when due and
payable, according to the terms of the Note, whether at stated maturity, by
reason of acceleration or otherwise; (ii) the due and punctual payment in full
(and not merely the collectability) of all other sums and charges which may at
any time be due and payable in accordance with, or under the terms of, the Note,
whether at stated maturity, by reason of acceleration or otherwise; (iii) the
due and punctual payment (and not merely the collectability), performance and
observance of all of the other obligations, indebtedness, liabilities, terms,
covenants and conditions contained in the Note, all agreements and instruments
at any time executed in connection with the Note, and any other security
instruments and agreements relating to the Note, whether now or hereafter
existing, on the part of the Borrower to be performed or observed (collectively
the Note, all security instruments and all related agreements, whether now
existing or arising hereafter, are collectively referred to herein as the “Loan
Documents”); and (iv) the due and punctual payment in full (and not merely the
collectability) of any and all other indebtedness, obligations and liabilities
of the Borrower to the Lender of every kind and description, whether now
existing or hereafter arising, whether direct, indirect or contingent, whether
secured or unsecured, and howsoever evidenced, incurred or arising (all of the
foregoing are collectively hereinafter called the “Obligations”); provided,
however that (i) such Guaranty is intended and agreed to secure payment of a
maximum of Fifty Percent (50%) of the total amount of the Obligations, and (ii)
in no event will Guarantor’s obligations under this Guaranty exceed a maximum
amount of $300,000 in the aggregate.

 

2. The Guarantor expressly agrees that the Lender may, in Lender’s sole and
absolute discretion, without notice to or further assent of the Guarantor and
without in any way releasing, affecting or impairing the obligations and
liabilities of the Guarantor hereunder deal with the Borrower and its collateral
as deemed reasonable by Lender regarding the Lender’s loans to the Borrower;
including without limitation (i) assign or otherwise transfer the Loan
Documents, including, without limitation, this Guaranty, or any interest
therein; and (ii) deal in all respects with the Borrower, the Obligations or any
collateral securing the Obligations as if this Guaranty were not in effect. The
obligations of the Guarantor under this Guaranty shall be absolute and
unconditional, irrespective of the genuineness, validity, regularity,
enforceability or priority of the Loan Documents or any other circumstances
which might otherwise constitute a legal or equitable discharge of a surety or
guarantor.

 

 

  

 

3. The liability of the Guarantor under this Guaranty shall be primary, direct
and immediate and not conditional or contingent upon pursuit by the Lender of
any remedies Lender may have against the Borrower or any other party with
respect to the Loan Documents, whether pursuant to the terms thereof or
otherwise. No exercise or non-exercise by the Lender of any right given to them
hereunder or under the Loan Documents, and no change, impairment or suspension
of any right or remedy of the Lender, shall in any way affect any of Guarantor’s
obligations hereunder or give the Guarantor any recourse against the Lender.
Without limiting the generality of the foregoing, the Lender shall not be
required to make any demand on the Borrower and/or any other party, or otherwise
pursue or exhaust their remedies against the Borrower or any other party,
before, simultaneously with or after, enforcing their rights and remedies
hereunder against the Guarantor. Any one or more successive and/or concurrent
actions may be brought hereon against the Guarantor, either in the same action,
if any, brought against the Borrower and/or any other party, or in separate
actions, as often as the Lender, in Lender’s sole discretion, may deem
advisable. Notwithstanding the foregoing, however, and anything to the contrary
contained in this Guaranty, Lender agrees it will refrain from taking any action
to enforce this Guaranty against Guarantor prior to the date that is ninety (90)
days from the occurrence of any Event of Default by Borrower under the Loan
Documents.

 

4. The Guarantor hereby expressly waives: (i) diligence, presentment and demand
for payment and protest of nonpayment; (ii) notice of acceptance of this
Guaranty and of presentment, demand, dishonor and protest; (iii) notice of any
default hereunder or under the Loan Documents and of all indulgences; (iv)
demand for observance or performance of, or enforcement of, any terms or
provisions of this Guaranty or the Loan Documents; (v) notice of extensions of
credit by the Lender to the Borrower and of any change in the rate at which
interest accrues under the Loan Documents; (vi) all other notices and demands
otherwise required by law which the Guarantor may lawfully waive; (vii) the
right to assert in any action or proceeding hereupon any setoff, counterclaim or
other claim which Guarantor may have against the Lender; (viii) until payment in
full of the Obligations in cash, all rights of subrogation, reimbursement or
contribution against the Borrower which might otherwise arise by reason of the
Guarantor’ execution, performance or payment of this Guaranty; and (ix) the
benefit of all other principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof.

 

5. In each case of happening of any of the following events (each of which is
herein sometimes called an “Event of Default”):

 

5.1 any representation or warranty made in this Guaranty or in any report,
certificate, financial statement or other instrument furnished or to be
furnished in connection with this Guaranty, shall prove to be false or
misleading in any material respect; or

 

5.2 default in the payment of any indebtedness of the Borrower to the Lender,
when the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment or by acceleration or otherwise, and continuation
of such default for a period of fifteen (15) consecutive days; or

 

5.3 default in the due observance or performance of any covenant, condition or
agreement contained in this Guaranty or in any agreement now or hereafter
securing payment of this Guaranty after 30 days’ notice and opportunity to cure;

 

5.4 the Guarantor shall (i) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of any of his property, (ii) admit in
writing his inability to pay his debts as they mature, (iii) make a general
assignment for the benefit of creditors, (iv) be adjudicated a bankrupt or
insolvent or be the subject of an order for relief under Title 11 of the United
States Code, or (v) file a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against him in any proceeding under any such law
or corporate action shall be taken for the purpose of effecting any of the
foregoing; or

 

 

  

 

5.5 the occurrence of an “Event of Default” as defined in the Loan Agreement,
which “Events of Default” are incorporated herein by reference as if set forth
at length herein; or then and upon any such Event of Default and at any time
thereafter during the continuance of such Event of Default, at the election of
the Lender, the Note and the Obligations and any and all other obligations of
the Borrower and Guarantor and each of them to the Lender shall for the purposes
of this Guaranty immediately become due and payable, both as to principal and
interest, without presentment, demand, or protest, all of which are hereby
expressly waived, anything contained herein or in the Note or other evidence of
such obligations to the contrary notwithstanding.

 

6. All notices, demands, requests or other communications given hereunder or in
connection herewith shall be in writing and either mailed, sent by nationally
recognized overnight courier service, or personally delivered, addressed to the
party to receive such notice at such party’s address set forth below or at such
other address as such party may hereafter designate by notice given in like
fashion:

 

If to the Lender:

 

Dr. Luis Duarte

1930 Valley View

San Angelo, Texas 76904

 

If to the Guarantor:

 

Mark Adams

6001 Cervinus Run

Austin, Texas 78735

 

or, as to each party, at such other address as shall be designated by such
parties in a written notice to the other party complying as to delivery with the
terms of this Section. All such notices, requests, demands and other
communication shall be deemed given upon receipt by the party to whom such
notice is directed.

 

7. Each party to this Guaranty acknowledges that it has engaged such party’s own
legal counsel in connection with the transactions described in this Guaranty to
the extent such party desires, or has knowingly and voluntarily waived its right
to do so.

 

8. All rights and remedies afforded to the Lender by reason of this Guaranty and
the Loan Documents, or by law are separate and cumulative and the exercise of
one shall not in any way limit or prejudice the exercise of any other such
rights or remedies. No delay or omission by the Guarantor in exercising any such
right or remedy shall operate as a waiver thereof. No waiver of any rights and
remedies hereunder, and no modification or amendment hereof, shall be deemed
made by the Guarantor unless in writing and duly executed. Any such written
waiver shall apply only to the particular instance specified therein and shall
not impair the further exercise of such right or remedy or of any other right or
remedy of the Guarantor, and no single or partial exercise of any right or
remedy hereunder shall preclude further exercise of any other right or remedy.

 

 

  

 

9. The obligations of the Guarantor to make payment in accordance with the terms
of this Guaranty shall not be impaired, modified, changed, released or limited
in any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of either Borrower or their respective estates, in
bankruptcy or reorganization resulting from the operation of any present or
future provision of the Federal Bankruptcy Act or other statute or from the
decision of any court.

 

10. THE GUARANTOR, TO THE EXTENT THAT THE GUARANTOR MAY LAWFULLY DO SO, HEREBY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS (COLLECTIVELY,
THE “DESIGNATED JURISDICTIONS”, WHETHER ONE OR MORE) AND THE UNITED STATES
DISTRICT COURTS HAVING JURISDICTION OR SITTING IN THE DESIGNATED JURISDICTIONS,
AS WELL AS TO THE JURISDICTION OF ALL COURTS FROM WHICH AN APPEAL MAY BE TAKEN
FROM THE AFORESAID COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THE GUARANTOR’S OBLIGATIONS UNDER OR WITH RESPECT TO
THIS GUARANTY. UNLESS THE LENDER AT LENDER’S OPTION SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS IN ANOTHER COURT HAVING SUBJECT MATTER JURISDICTION OVER
THE CONTROVERSY, ALL ACTIONS ARISING OUT OF OR UNDER THIS GUARANTY SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURT LOCATED IN THE COUNTY OF
TRAVIS, STATE OF TEXAS. THE GUARANTOR EXPRESSLY WAIVES ANY AND ALL OBJECTIONS
THE GUARANTOR MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS. THE GUARANTOR AND THE
LENDER ALSO WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO
THIS GUARANTY AND AGREES THAT IN THE EVENT THIS GUARANTY SHALL BE ENFORCED BY
SUIT OR OTHERWISE, OR IF THE LENDER SHALL EXERCISE OR ENDEAVOR TO EXERCISE ANY
OF THEIR REMEDIES UNDER THE LOAN DOCUMENTS OR GUARANTY, THE GUARANTOR WILL
REIMBURSE THE LENDER, UPON DEMAND, FOR ALL EXPENSES AND DAMAGES INCURRED IN
CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES.

 

11. This Guaranty is made in order to induce the Lender to enter into the
aforesaid loan transactions and to make said loan to the Borrower and in
consideration of the premises and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged

 

12. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SAID STATE, WITHOUT REFRENCE
TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD PERMIT OR REQUIRE THE APPLICATION
OF THE LAW OF ANY JURISDICTION OTHER THAN THAT OF THE STATE OF TEXAS.

 

13. This Guaranty shall inure to the benefit of, and be enforceable by, the
Lender and their successors and assigns, and shall be binding upon, and
enforceable against, the Guarantor and his heirs, successors and assigns.

 

14. In case this Guaranty or any one or more of the provisions contained herein
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Guaranty shall be construed as if such invalid,
illegal or unenforceable provision had never been included.

 

[[Signature Page Follows]]

 

 

  

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the day and
year first above written.

 

/s/ Mark Adams   Mark Adams  

 

STATE OF ___________________

COUNTY OF _________________

 

The foregoing instrument was acknowledged before me this ____ day
of_____________, by ______________________________, who is personally known to
me or who has produced ___________________________ as identification.

 



     

Notary Public

Print Name:

My commission expires:

 

 

